Bigelow, J.
If the notice to quit, in the present case, was seasonably given, and contained, either in general terms or by a specific designation of day and date, the time when the tenant was required to leave the premises, it was valid and sufficient, although it did not state the cause or reason for terminating the tenancy. It was then a legal notice in all respects, and gave due warning to the tenant that the landlord intended to enforce his lawful right. As every one is presumed to know the law, the tenant had thereby constructive notice of a legal cause for terminating his tenancy. It would have been otherwise, if the notice to quit had contained no statement of the time when the tenancy was to be-determined, or had stated it erroneously. Prescott v. Elm, 7 Cush. 346; Oakes v. Munroe, 8 Cush. 282; Sanford v. Harvey, ante, 93. The court below, therefore, erred in adjudging the notice to be insufficient, on the ground stated in the exceptions.

Exceptions sustained